

Exhibit 10.2


Agreement For Termination of Kok Keng Low’s Employment Contract As Chief
Operating Officer


Termination Of Low Kok Keng’s Employment & Settlement of Salary


Low Kok Keng (“LKK”) and Mezabay International Inc. (Formerly, Cardtrend
International Inc.) (“Company”) herby mutually agree that LKK’s employment with
the Company under the Employment Contract dated September 28th, 2006
(“Employment Contract”) shall be terminated with effect from September 23, 2009.
Accordingly, LKK hereby resigns from the Company as its Executive Vice President
& Chief Operating Officer with effect from September 23, 2009.


LKK and the Company mutually agree that the Company shall pay to LKK (i) a sum
of HK$ 31,846.95 being salary from September 1, 2009 to September 23, 2009;
(ii)a sum of HK$ 204,657.53 in lieu of 83 days of vacation leave which LKK was
entitled to but unconsumed as at September 23, 2009; and (iii) a sum of HK$
1,809,863.01 being compensation for early termination of the Employment
Contract, totaling HK$ 2,046,367.50 (or US$ 263,996.32) (“Total Due”).


LKK and the Company mutually agree that the Company shall settle the Total Due
of US$ 263,996.32 by issuing to LKK a total of 32,999,540 Rule 144 restricted
shares of its common stock, at a price of $0.008 per share (“Shares”).


LKK agrees that the unvested and vested shares as at September 23, 2009 of all
the three share options granted to him by the Company on September 5, 2008 are
hereby cancelled with immediate effect.


LKK and the Company hereby agree that upon the issuance and delivery of the
Shares to LKK by the Company, the Company and LKK shall have discharged all
their respective obligations under the said Employment Contract and any addendum
thereto and they shall release each other of any other obligation and shall have
no claim against each other.





 
Agreed to by:
For and on-behalf of
 
For and on-half of
Mezabay International Inc.
 
Low Kok Keng
           
SHOON HAU TSIN
 
LOW KOK KENG
Shoon Hau Tsin
 
Low Kok Keng
Director
 
(Malaysia I/C No.: 590226106637)
     
Date: September 23, 2009.
 
Date: September 23, 2009






















 
 

--------------------------------------------------------------------------------

 
